EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Bradley Spitz, on 11/2/2021.


CLAIMS:
The application claims 1, 9, 16-17 and 19-20 are amended as follows:

Referring to claim 1: Please replace claim 1 as follows:
1. (Currently amended) A data storage system, comprising: 
a memory that stores computer executable components; and 
a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: 
a scan initiator component that receives a malware scan request for a first file in a directory of a file system associated with the data storage system, wherein the first file has a first filename ending with a first number; 
a scan queue component that adds the first file to a first malware scan queue; and 
wherein the pre-scan queue component locates, in the directory, respective third files, distinct from the first file and the second files and having respective third filenames that do not end with the respective second numbers, and adds the respective second files to a second malware scan queue that is distinct from the first malware scan queue without adding the respective third files to the second malware scan queue.


Referring to claim 9: Please replace claim 9 as follows:
9. (Currently amended) A method, comprising: 
obtaining, by a device operatively coupled to a processor, a malware scan request for a first file in a directory of a file system, the first file having a first filename ending in a first number; 
appending, by the device, the first file to a first malware scan queue; 
identifying, within the directory by the device, respective second files that are distinct from the first file and having respective second filenames that end in respective second numbers that form a numerical sequence with the first number of the first filename; 
identifying, within the directory by the device, respective third files that are distinct from the first file and the second files and having respective third filenames that do not end in the respective second numbers; and 



Referring to claim 16: Please replace claim 16 as follows:
16. (Currently amended) A non-transitory machine-readable medium comprising computer executable instructions that, when executed by a processor of a data storage system, facilitate performance of operations, the operations comprising:
receiving a malware scan request for a first file in a directory of a file system of the data storage system, the first file having a first filename ending in a first number; 
queueing the first file in a first malware scan queue;
locating, in the directory, respective second files that are distinct from the first file and have respective second filenames that end in respective second numbers that form a numerical sequence 
locating, in the directory, respective third files that are distinct from the first file and the second files and having respective third filenames that do not end in the respective second numbers; and 
queueing the respective second files in a second malware scan queue that is distinct from the first malware scan queue without queueing the respective third files in the second malware scan queue.


Referring to claim 17: Please replace claim 17 as follows:
17. (Currently amended) The non-transitory machine-readable medium of claim 16, wherein the operations further comprise: 
configuring the directory for sequential malware scanning, wherein the queueing of the respective second files in the second malware scan queue comprises the queueing of the respective second files in the second malware scan queue in response to the configuring.


Referring to claim 19: Please replace claim 19 as follows:
19. (Currently amended) The non-transitory machine-readable medium of claim 16, wherein the operations further comprise: facilitating respective first malware scans of respective first files in the first malware scan queue; and 
facilitating respective second malware scans of respective second files in the second malware scan queue.



Referring to claim 20: Please replace claim 20 as follows:
20. (Currently amended) The non-transitory machine-readable medium of claim 19, wherein the operations further comprise: directing the respective second malware scans in response to determining that the first malware scan queue is empty.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433